Case 1:19-cv-01012-TFM-MU-C Document 1 Filed 05/09/19 Page 1 of 6                     PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


  RONALD EUGENE ROBERSON, JR.,                       CIVIL ACTION
                 Plaintiff,
                                                     CASE NO. _________________
  v.

  BP EXPLORATION & PRODUCTION, INC.
  & BP AMERICA PRODUCTION COMPANY, JUDGE BARBIER
                 Defendants.        MAG. JUDGE WILKINSON

  Related to:    12-968 BELO
                 in MDL No. 2179




                                      BELO COMPLAINT
 TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Plaintiff, RONALD EUGENE ROBERSON, JR., who submits this

 Complaint and respectfully pleads as follows:

                                          I. INTRODUCTION

        1.      This is a Back-End Litigation Option ("BELO") lawsuit filed pursuant to the BELO

 provisions of the Deepwater Horizon Medical Benefits Class Action Settlement Agreement in

 MDL No. 2179 (“MSA”). Record Doc No. 6427-1, Record Doc. No. 8218.

        2.      As required by the MSA, Plaintiff has abided by the requirement to file a Notice of

 Intent to Sue and has filed this lawsuit within six months of notice by the Deepwater Horizon

 Medical Benefits Claims Administrator of Defendants’ election not to mediate, per Section VIII

 of the MSA.




                                                 1
Case 1:19-cv-01012-TFM-MU-C Document 1 Filed 05/09/19 Page 2 of 6                                    PageID #: 2



         3.       Plaintiff seeks compensatory damages and related court costs for Later-Manifested

 Physical Conditions1 (“LMPC”) he suffered as a result of the Deepwater Horizon Incident2.

                                                  II. PARTIES

         4.       Plaintiff, RONALD EUGENE ROBERSON, JR. (“Plaintiff”), is a resident of

 Grand Bay, AL in the Alabama Southern District. At the time of the Deepwater Horizon Incident

 Plaintiff was a resident of Grand Bay, AL in the Alabama Southern District. Plaintiff has been

 designated by the Deepwater Horizon Medical Benefits Claims Administrator as a Clean-Up

 Worker, as defined by the MSA.

         5.       Pursuant to the terms of the MSA and this Court’s BELO Cases Initial Proceedings

 Case Management Order (“BELO CMO”), BP EXPLORATION & PRODUCTION, INC., and BP

 AMERICA PRODUCTION COMPANY are exclusive defendants herein. Record Doc. 14099.

 Both defendants are incorporated in the State of Delaware and have corporate headquarters in

 Houston, Texas. Defendants will be served pursuant to the BELO CMO.

                                        III. JURISDICTION AND VENUE

         6.       Jurisdiction and venue are proper before this Court under the BELO provision of

 the MSA, as a related case to MDL No. 2179, and specifically arising from the rights and

 stipulations provided in Section VIII of the MSA.



 1
    “LATER-MANIFESTED PHYSICAL CONDITION (“LMPC”) shall mean a physical condition that is first
 diagnosed in a MEDICAL BENEFITS SETTLEMENT CLASS MEMBER after April 16, 2012, and which is claimed
 to have resulted from such MEDICAL BENEFITS SETTLEMENT CLASS MEMBER’S exposure to oil, other
 hydrocarbons, or other substances released from the MC252 WELL and/or the Deepwater Horizon and its
 appurtenances, and/or exposure to dispersants and/or decontaminants used in connection with the RESPONSE
 ACTIVITIES, where such exposure occurred on or prior to September 30, 2010, for ZONE A RESIDENTS; on or
 prior to December 31, 2010, for ZONE B RESIDENTS; and on or prior to April 16, 2012, for CLEAN-UP
 WORKERS.” MSA Sec. II, Para. VV.
 2
   “DEEPWATER HORIZON INCIDENT shall mean the events, actions, inactions, and omissions leading up to and
 including (i) the blowout of the MC252 WELL, (ii) the explosions and fire on board the Deepwater Horizon on or
 about April 20, 2010, (iv) the release of oil, other hydrocarbons, and other substances from the MC252 well, and/or
 the Deepwater Horizon and its appurtenances, (v) the efforts to contain the MC252 WELL, and (vi) RESPONSE
 ACTIVITIES.” MSA Sec. II, Para. X.

                                                         2
Case 1:19-cv-01012-TFM-MU-C Document 1 Filed 05/09/19 Page 3 of 6                                       PageID #: 3



           7.      Jurisdiction also exists before this Court pursuant to its maritime jurisdiction under

 Article III, Section 2 of the United States Constitution, which empowers the federal judiciary to

 hear “all Cases of admiralty and maritime Jurisdiction,” under 28 U.S.C. §1333, and the Admiralty

 Extension Act, 46 U.S.C. § 30101.

           8.      The claims presented herein are admiralty or maritime claims within the meaning

 of Rule 9(h) of the Federal Rules of Civil Procedure. Plaintiff therefore requests a non-jury trial.

           9.      Venue is most appropriate in the Alabama Southern District Court as Plaintiff was

 a resident of this Judicial District at the time of the Deepwater Horizon Incident.

                    IV. FACTUAL BACKGROUND AND CAUSES OF ACTION

           10.     During the Deepwater Horizon Incident, Plaintiff was employed by Construction

 Solutions International, 7800 Dauphin Island Parkway South, Theodore, AL 36582 to perform

 Response Activities3, as defined by the MSA.

           11.     Plaintiff was exposed to substances and chemicals involved in the Deepwater

 Horizon Incident, including, but not limited to oil, other hydrocarbons, and other substances

 released from the MC252 Well, Corexit EC9500, Corexit EC9527, and other dispersants and

 decontaminants used in connection with the Response Activities.

           12.     Plaintiff was diagnosed on September 16, 2014 with Chronic Rhinosinusitis.

           13.     Plaintiff’s diagnosed medical conditions complained of herein were legally and

 proximately caused by his exposure to the substances and chemicals involved in the Deepwater

 Horizon Incident.




 3
   “RESPONSE ACTIVITIES shall mean the clean-up, remediation efforts, and all other responsive actions (including
 the use and handling of dispersants) relating to the release of oil, other hydrocarbons, and other substances from the
 MC252 WELL and/or the Deepwater Horizon and its appurtenances that were done under the auspices of the Unified
 Command, BP, or a federal, state or local authority.” MSA Sec. II., Para. OOOO.

                                                           3
Case 1:19-cv-01012-TFM-MU-C Document 1 Filed 05/09/19 Page 4 of 6                             PageID #: 4



         14.     Pursuant to the MSA, the following issues, elements, and proofs need not be proven

 and may not be litigated at trial in this BELO lawsuit: (i) the fact and/or existence of the MSA in

 order to prove liability for, invalidity of, or amount of the Plaintiff’s claim; (ii) the alleged fault of

 BP for the Deepwater Horizon Incident; and (iii) exposure of Plaintiff to oil, other hydrocarbons,

 and other substances released from the MC252 WELL and/or the Deepwater Horizon and its

 appurtenances, and/or dispersants and/or decontaminants used in connection with the Response

 Activities. MSA, § VIII.G.3.b.

         15.     Pursuant to the MSA, the following issues, elements and proofs may be litigated at

 trial in this BELO lawsuit: (i) the fact of diagnosis; (ii) the amount and location of oil, other

 hydrocarbons, and other substances released from the MC252 WELL and/or the Deepwater

 Horizon and its appurtenances, and/or dispersants and/or decontaminants used in connection with

 the Response Activities, and the timing thereof; (iii) the level and duration of Plaintiff’s exposure

 to oil, other hydrocarbons, and other substances released from the MC252 WELL and/or the

 Deepwater Horizon and its appurtenances, and/or dispersants and/or decontaminants used in

 connection with the Response Activities, and the timing thereof; (iv) whether Plaintiff’s LMPC

 was legally caused by his exposure to oil, other hydrocarbons, and other substances released from

 the MC252 WELL and/or the Deepwater Horizon and its appurtenances, and/or dispersants and/or

 decontaminants used in connection with the Response Activities; (v) whether there exist any

 alternative causes for Plaintiff’s LMPC; and (vi) the amount, if any, of compensatory damages to

 which Plaintiff is entitled. MSA, § VIII.G.3.a.

         16.     Plaintiff’s injuries were directly and proximately caused by his exposure to

 substances and chemicals involved in the Deepwater Horizon Incident while working as a Clean-

 Up Worker. Plaintiff accordingly seeks compensatory damages as set forth below.



                                                     4
Case 1:19-cv-01012-TFM-MU-C Document 1 Filed 05/09/19 Page 5 of 6                           PageID #: 5



                                            V. DAMAGES

         17.     Plaintiff seeks compensation for the following damages, arising out of, due to, or

 resulting from Plaintiff’s injuries:

         a)      Past, present, and future medical expenses;

         b)      Past, present, and future physical pain and suffering;

         c)      Past, present, and future mental pain, anguish, distress, and suffering;

         d)      Scarring and disfigurement;

         e)      Permanent disability;

         f)      Physical impairment;

         g)      Lost earnings and damage to wage-earning capacity;

         h)      Other economic loss;

         i)      Loss of enjoyment of life;

         j)      Increased risk, possibility, or fear of suffering in the future from any disease,
                 injury, illness, emotional or mental harm, condition, or death;

         k)      Costs for past and ongoing medical screening and monitoring;

         l)      Costs of court;

         m)      All pre-judgment and post-judgment interest; and

         n)      Such other and further relief available under the MSA and all applicable state and
                 federal laws, as well as any relief the Court deems just and appropriate.




                                                    5
Case 1:19-cv-01012-TFM-MU-C Document 1 Filed 05/09/19 Page 6 of 6                  PageID #: 6



                                        VI. PRAYER

       WHEREFORE, Plaintiff prays that this Honorable Court grant all relief to which Plaintiff

is justly entitled under the law and in equity against Defendants BP EXPLORATION &

PRODUCTION, INC. and BP AMERICA PRODUCTION COMPANY.

                                       Respectfully submitted,

                                        /s/ Howard L. Nations
                                       Howard L. Nations
                                       Texas State Bar Number 14823000
                                       The Nations Law Firm
                                       3131 Briarpark Dr., Suite 208
                                       Houston, Texas 77042
                                       (713) 807-8400 (Phone)
                                       (713) 807-8423 (Fax)
                                       Nations@howardnations.com

                                       COUNSEL FOR PLAINTIFF,
                                       RONALD EUGENE ROBERSON, JR.




                                              6
